   
  
  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD) (SN)
ECF Case

 

 

 

 

This document relates to:
Ashton, et al. v. al Qaeda Islamic Army, et al., 02-CV-6977 (GBD)(SN)

MOTION TO VACATE AND GRANT CORRECTED ORDER OF FINAL JUDGMENT
FOR SOLATIUM DAMAGES AS TO THERESA REGAN ONLY

For the reasons set forth in the declaration of James P. Kreindler, attached hereto, the
Ashton plaintiffs, by and through counsel, Kreindler & Kreindler LLP, respectfully move this
Court to vacate its August 15, 2019 final judgment for solatium damages only as to Theresa
Regan (ECF No. 4880 at 32, line 30), and in its place, grant the proposed final order of judgment
in the amount of $12.5 million plus prejudgment interest in the amount of 4.96% to run from
September 11, 2001 until the date of judgment, reflecting the total amount she should be
awarded as the surviving spouse of September 11, 2001 decedent Donald Regan.

Dated: January 15, 2020
New York, NY

/s/ James P. Kreindler
James P Kreindler, Esq (7084)
KREINDLER & KREINDLER LLP
‘G. 750 Third Ave, 32°4 Fl
New York, NY 10017
J & Doe (212) 973 — 8181
Geoitige sa Buniels US.D.J. Counsel for Ashton Plaintiffs

‘Dated: Jan 3.0 2020

 

 

 
